[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action for custody and visitation. It has been the subject of evidence and testimony before this court on several prior occasions.
The threshold issue in this case has been the question of jurisdiction of this court.
The last action by this court, as found in the Memorandum of Decision dated March 22, 2002, was to stay all proceedings pending a jurisdictional determination by the Family Court of Rockland (N.Y.) County pursuant to the provisions of the Uniform Child Custody Jurisdiction Enforcement Act (UCCJEA). That case is Docket No. V-125-02, 0-75-02 FU #18112, Jacqueline M. Calayag v. Donald L. Crawford.
On March 27, 2002, an order entered in that court (Warren, J.) that, pursuant to Title 2, § 76-1(d) of the New York Statutes, the state of New York has initial child custody jurisdiction pursuant to the UCCJEA. A copy of that decision is attached hereto.
For that reason, the aforementioned stay of these proceedings is vacated, and the matter is dismissed.
By The Court,
Joseph W. Doherty, Judge CT Page 4247
                                               At a Term of the Family Court Of the State of New York held in and for the County of Rockland on March 27, 2002
PRESENT:
HON. WILLIAM P. WARREN J.F.C. ---------------------- JACQUELINE M. CALAYAG,  SHORT FORM ORDER
Petitioner, Docket No. V-125-02, 0-75-02 — against — FU #18112 DONALD L. CRAWFORD,
Respondent. — --------------------x
PURSUANT TO SECTION 1113 OF THE FAMILY COURT ACT, AN APPEAL MUST BE TAKEN WITHIN THIRTY (30) DAYS OF RECEIPT OF THE ORDER BYAPPELLANT IN COURT, THIRTY-FIVE (35) DAYS FROM THE MAILING OF THEORDER TO THE APPELLANT BY THE CLERK OF THE COURT, OR THIRTY DAYS AFTER SERVICE BY A PARTY OR LAW GUARDIAN UPON THE APPELLANT, WHICHEVER IS EARLIEST.
This matter appeared before the court on March 15, 2002, at which time petitioner and respondent were present. The respondent, Donald L. Crawford, filed an application to dismiss the proceeding. After discussion with the parties, it was determined that all of the pertinent facts involving the proceedings between these parties had been testified to in the State of Connecticut before the Honorable Joseph W. Doherty. The parties agreed that this court should discuss the proceedings pending in both courts with Judge Doherty and that based upon those discussions, this court would issue a determination regarding how the matter would proceed.
Subsequent to the March 15th appearance, the court spoke with Judge Doherty, after which Judge Doherty issued a Memorandum of Decision dated March 22, 2002. In that decision he stayed all proceedings in his court pending a determination by this court under the UCCJEA.
It is this court's determination that neither the petitioner nor the respondent resided in the State of Connecticut with the child for a CT Page 4248 period of at least six (6) months. According to the Memorandum of Decision of Judge Doherty for the reasons set forth therein, Connecticut is not the home state of the minor child as that term is defined by §46b-115a (7) of the Connecticut General Statutes. It, therefore, appears that no court of any other state would have jurisdiction and, consequently, pursuant to Title 2 § 76-1(d), this court has initial child custody jurisdiction.
The motion to dismiss filed by the respondent, Donald L. Crawford, is denied. The parties are directed to appear back before this court on the 15th day of April, 2002 at 10:00 a.m. for further proceedings. The parties are advised to bring counsel if they intend to be represented by counsel. The court hereby assigns a law guardian to represent the child's interests in this proceeding. All matters presently pending between the parties shall be addressed on the adjourned date.
ENTER Dated: New City, N.Y.                       ______________________________ March 28, 2002                       HON. WILLIAM P. WARREN, J.F.C.
TO: JACQUELINE M. CALAYAG                   DONALD L. CRAWFORD Pro Se Petitioner                       Pro Se Respondent c/o UPN News                            65 Pinnacle Drive Secaucus, N.J. 07094                      Port Jefferson, N.Y. 11777
LAW GUARDIAN                            PROBATION DEPARTMENT
HON. JOSEPH W. DOHERTY